EXHIBIT 10.1

STOCK PURCHASE AGREEMENT

THIS AGREEMENT (the “Agreement”) is made and entered into as of the sixteenth
day of April, 2007 between AFFINITY GROUP, INC., a Delaware corporation (the
“Seller”) and FREEDOMROADS HOLDING COMPANY, LLC, a Minnesota limited liability
company (the “Purchaser”).

WITNESSETH:

WHEREAS, Purchaser and Camping World, Inc., a Kentucky corporation (together
with its subsidiaries, “CW”) are parties to a joint venture agreement dated
March 6, 2006 (the “JV”);

WHEREAS, Purchaser is desirous of purchasing and acquiring from the Seller all
of the issued and outstanding capital stock (the “Shares”) of CW;

WHEREAS, Seller and CW have entered into a cooperative resources agreement dated
as of January 1, 2005 (the “Cooperation Agreement”);

WHEREAS, Seller is willing to sell and deliver the Shares to the Purchaser
subject to the contingencies set forth in Section 2.4 hereof;

WHEREAS, Seller and Purchaser are affiliated parties, each being indirectly
controlled by Stephen Adams.

NOW, THEREFORE, the parties agree as follows:


ARTICLE 1


DEFINITIONS

Capitalized terms used in this Agreement are used as defined in this Article I
or elsewhere in this Agreement.

The term “Affiliate” means, with respect to any entity, a person or entity
directly or indirectly, controlling, controlled by or under common control with,
such entity.

The term “AGI Senior Lenders” means the lenders under the AGI Senior Loan
Agreement.

The term “AGI Senior Loan Agreement” means the agreements, documents and
instruments evidencing the Seller’s senior secured credit facility.

The term “Appraisal Condition” is defined in Section 2.3.

1


--------------------------------------------------------------------------------


The term “Closing” is defined in Section 2.3.

The term “Closing Date” is defined in Section 2.3.

The term “Cooperation Agreement” is defined in the recitals.

The term “CW” is defined in the recitals.

The term “Damages” means any and all obligations, liabilities, damages,
penalties, deficiencies, losses, investigations, proceedings, judgments, costs,
and expenses (including, but not limited to, costs and expenses incurred in
connection with the performing obligations, interest, bonding and court costs
and the attorneys’ fees and disbursements) in each case, after the application
of any and all amounts covered under insurance, contracts or similar
arrangements and from third parties by the person or entity claiming indemnity
hereunder and after taking into account the contributing acts or omissions to
the event giving arise to any claim for indemnity hereunder and after taking
into account the contributing acts or omissions to the event giving arise to any
claim for indemnity hereunder directly or indirectly after the Closing of the
person or entity claiming indemnity hereunder, which acts or omissions give rise
to any liabilities by such person or entity.

The term “Independent Financial Advisor” means an accounting, appraisal or
investment banking firm of nationally recognized standing that is, in the good
faith judgment of the board of directors of the Seller, qualified to perform the
task such firm has been engaged and disinterested and independent with respect
to the Company and its Affiliates.

The term “Inter-Company Debt” is defined in Section 2.2.

The term “JV” is defined in the recitals.

The term “Legal Requirements” means any and all currently applicable (i)
federal, state and local laws (statutory, judicial or otherwise), ordinances and
regulations as currently interpreted by relevant regulatory authorities, (ii)
judgments, order or decrees of any federal, state or local court, arbitrator or
administrative or governmental authority, bureau or agency, and (iii) 
contracts, agreements, franchises, understandings or other arrangements with any
federal, state or local court, arbitrator or administrative or governmental
authority, bureau or agency relating to compliance with the matters described in
(i) and (ii) above.

The term “Liens” means liens, mortgages, charges, security interests or any
other encumbrances (including without limitation adverse claims) or other
restrictions or limitations of any kind whatsoever and all applicable statutes
and regulations.

The term “Note” means a promissory note of the Purchaser substantially in the
form of Exhibit A hereto.

The term “Purchase Price” is defined in Section 2.2.

The term “Shares” is defined in the recitals.

2


--------------------------------------------------------------------------------



ARTICLE II


PURCHASE AND SALE OF THE SHARES

2.1                                 Purchase and Sale of Shares.  At the
Closing, the Seller agrees to sell, transfer and deliver to the Purchaser, and
the Purchaser agrees to purchase, acquire and accept the Shares from the Seller.

2.2                                 Purchase Price.  The consideration to be
paid to the Seller for the Shares (the “Purchase Price”) shall be $175,800,000,
increased or decreased, as the case may be, dollar for dollar, by increases or
decreases from and after April 1, 2007 to the Date of Closing in the net
inter-company indebtedness of CW to the Seller (such net inter-company
indebtedness having been $150,393,000 on March 31, 2007 and the amount thereof
outstanding on the Closing Date being herein referred to as the “Inter-Company
Debt”).  The Purchase Price shall be paid on the Closing Date by assumption and
discharge on the Closing Date of the Inter-Company Debt (such discharge to be
75% in immediately available funds and 25% by delivery of the Note) and the
balance as follows:  75% thereof in immediately available funds and 25% thereof
by delivery of the Note.

2.3                                 The Closing.  The Closing of the
transactions provided for in this Agreement (the “Closing’) shall occur at the
offices of the Purchaser at 10:00 a.m. on such date as is designated by the
Purchaser within 60 days of the date hereof (the “Closing Date”), but not prior
to the satisfaction of the condition precedent set forth in Section 2.4(a) (the
“Appraisal Condition”).   The Seller agrees to promptly engage an Independent
Financial Advisor with a view to satisfying the Appraisal Condition and, upon
satisfaction thereof, Seller shall give notice thereof to the Purchaser.  If the
Appraisal Condition is not satisfied within 45 days of the date hereof, either
Purchaser or Seller may, at its option by giving written notice thereof to the
other, terminate this Agreement, whereupon neither party shall have any further
obligation hereunder to the other. At the Closing, the Seller shall deliver the
Shares duly endorsed for transfer to the Purchaser.  Each of the Buyer and the
Seller agree to execute and deliver such other and further instruments at the
Closing and thereafter as the other may reasonably request to evidence the
intent of this Agreement including, without limitation, a re-affirmation of the
Cooperation Agreement.

2.4                                 Conditions.

(a) The obligation of the Seller to convey the Shares is conditioned upon the
Seller having received an opinion from an Independent Financial Advisor to the
effect that the terms of the transaction contemplated hereunder are fair and
reasonable to the Seller and are on terms that are at least as favorable as the
terms which could reasonably be expected to be obtained by the Seller in a
comparable transaction made on an arm’s-length basis between unaffiliated
parties

(b)                                 The obligations of the Seller and the
Purchaser are conditioned upon the following:

(i)                                     Seller shall have obtained from the AGI
Senior Lenders all required consents to the sale of the Shares and a release
from the AGI Senior Lenders of the pledge of the Shares and Seller shall have
been released from any guaranty or other

3


--------------------------------------------------------------------------------


obligation relating to any liability of CW or relating to CW, its assets or its
business or the underlying agreements relating thereto shall have been amended
so that the terms thereof no longer apply to Seller or Seller’s property.

(ii)                                  Any marketing or other agreement to which
Seller is a party and which includes or applies to CW or CW’s business (other
than the Cooperation Agreement or agreements referred to therein) shall have
been amended so that the terms thereof no longer apply to CW or CW’s business.

Each of the foreoing conditions may be waived by either party or, if not
satisfied prior to the Closing Date without satisfactory alternative
arrangements having been made to address such condition, invoked unsatisified by
written notice given on or before the Closing Date.

ARTICLE III


REPRESENTATION AND WARRANTIES

The following representations and warranties are made on and as of the date
hereof.  The Seller hereby represents and warrants to the Purchaser that:

3.1                                 Shares.  The Seller is the owner of the
Shares, free and clear of any Liens other than the pledge of the Shares in favor
of the AGI Senior Lenders.  By delivery and payment for the Shares as provided
for in this Agreement, the Seller will convey good title to the Shares, free and
clear of all Liens.

3.2                                 No Breach.  Except with respect to the
matters described in Section 2.4 hereof, the execution, delivery, validity and
enforceability of this Agreement by the Seller, the consummation of the
transactions provided for hereby by the Seller, and the performance by the
Seller of its obligations contemplated hereby will not (i) violate, conflict
with or result in a breach or termination of, or otherwise give the other person
a right to terminate, or constitute a default, event of default (by way of
substitution, novation or otherwise) or an event which with notice, lapse of
time or both, would constitute a default or event of default under the terms of
any material contract or permit by which the Seller is bound, (ii) result in the
creation of any lien upon any of the Shares, (iii) constitute a violation by the
Seller of any Legal Requirement or (iv) give rise to any preferential right to
purchase in favor of any third party.

The Purchaser hereby represents and warrants to the Seller that:

3.3                                 No Breach.  The execution, delivery,
validity and enforceability of this Agreement by the Purchaser, the consummation
of the transactions provided for hereby by the Purchaser, and the performance by
the Purchaser of its obligations contemplated hereby (including, without
limitation, the execution, delivery and performance of the Note) will not
(i) violate, conflict with or result in a breach or termination of, or otherwise
give the other person a right to terminate, or constitute a default, event of
default (by way of substitution, novation or otherwise) or an event which with
notice, lapse of time or both, would constitute a default or event of default
under the terms of any material contract or permit by which the Purchaser is

4


--------------------------------------------------------------------------------


bound except with respect to which consent has been obtained, (ii) constitute a
violation by the Purchaser of any Legal Requirement by the Purchaser.

3.4                                 Investment.  The Purchaser is purchasing the
Shares for its own account for investment and with no present intention of
distributing the Shares or any part thereof.

3.5                                 Information.  The Purchaser has received and
is familiar with such information with respect to CW and its historical and
projected performance as the Purchaser deems necessary for the purpose of
purchasing the Shares and desires no further information from the Seller with
respect to CW, its business or prospects, the Purchaser agreeing to accept such
business and prospects “as is,” “where is.”  No representation or warranty is
made by the Seller with respect to any of the information obtained by Purchaser,
Seller’s sole representations and warranties being those made in Sections 3.1
and 3.2 hereinabove.


ARTICLE IV


INDEMNIFICATION

4.1                                 Seller Indemnity.  The Seller agrees to pay
and to indemnify fully, hold harmless and defend the Purchaser, its Affiliates,
agents, officers, directors, shareholders, employees, servants, consultants,
representatives successors and assigns, from and against any and all Damages
arising out of or relating to any of the following:

(i)                                     Any misrepresentation or breach of
warranty by the Seller under this Agreement or any certificate or document
requires to be delivered in connection herewith or in connection with the
consummation of the transactions provided for hereby, or

(ii)                                  The non-fulfillment or failure to perform
any covenant or agreement on the part of the Seller under this Agreement.

4.2                                 Purchaser Indemnity.  The Purchaser agrees
to pay and to indemnify fully, hold harmless and defend the Seller, his
Affiliates, agents, officers, directors, shareholders, employees, servants,
consultants, representatives, successors and assigns, from and against any and
all Damages arising out of or relating to any of the following:

(i)                                     Any misrepresentation or breach of
warranty by the Purchaser under this Agreement or any certificate or document
required to be delivered in connection herewith or in connection with the
consummation of the transactions provided for hereby,

(ii)                                  The non-fulfillment or failure to perform
any covenant or agreement on the part of the Purchaser under this Agreement

(iii)                               Camping World or the operation of the
business of Camping World.

5


--------------------------------------------------------------------------------



ARTICLE V

MISCELLANEOUS

5.1                                 Rights and Remedies, Specific Performance. 
The rights and remedies granted under this Agreement shall not be exclusive
rights and remedies, but shall be in addition to all other rights and remedies
available at law or in equity.

5.2                                 Notices.  All notices under this Agreement
shall be transmitted to the respective party, shall be in writing and shall be
considered to have been duly given or served when personally delivered to any
individual party, or on the first day after the date of deposit with Federal
Express for next day delivery, postage prepaid, or on the third day after
deposit in the United States mail, certified or registered, return receipt
requested, postage prepaid, or on the date of telecopy, fax or similar
telephonic transmission during normal business hours, provided that the
recipient has specifically acknowledged by telephone receipt of such telecopy,
fax or telephonic transmission; addressed, in all cases, to the party at his
address set forth below, or to such other address as such party may hereafter
designate by written notice to the other party.

If to Seller:

 

AFFINITY GROUP, INC

 

 

2575 Vista Del Mar Drive

 

 

Ventura, CA 93001

 

 

 

 

 

 

If to Purchaser:

 

FREEDOMROADS HOLDING, LLC

 

 

250 Parkway Drive, Suite 320

 

 

Lincolnshire, IL 60069

 

or to such other address as hereafter shall be furnished as provided in this
Section 5.2 by any of the parties hereto to the other parties hereto.

5.3                                 Assignment and Amendment.  This Agreement
shall not be assignable by either party without the prior written consent of the
other party without the prior written consent of the other party, except it may
be amended except pursuant to a writing executed by all of the parties hereto.

5.4                                 Entire Agreement.  This Agreement sets forth
the entire understanding and agreement between the parties as to the matters
covered herein and supersedes and replaces all prior understandings, agreements
or statements (written or oral) of intent.

5.5                                 Invalid Provisions.  If any provision of
this Agreement is held to be illegal, invalid or unenforceable under the present
or future laws effective during the term thereof, such provision shall be fully
enforced as if such illegal, invalid or unenforceable provision had never
comprised a part hereof, and the remaining provisions hereof shall remain in
full force and effect and shall not be affected by such illegal, invalid or
unenforceable provision or by its severance herefrom.  Furthermore, in lieu of
such illegal, invalid, or unenforceable provision there shall be added
automatically as a part of the pertinent document a provision as similar in
terms to such illegal, invalid or unenforceable provision there shall be added
automatically as a part of the

6


--------------------------------------------------------------------------------


pertinent document a provision as similar in terms to such illegal, invalid, or
unenforceable provision as may be possible and legal, valid and enforceable.

5.6                                 Counterparts.  This Agreement may be
executed in any number of counterparts, each of which shall be deemed an
original, but all of which together shall constitute a single instrument.

5.7                                 Headings.  The headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.

5.8                                 Governing Law.  This Agreement shall be
construed in accordance with, and governed by, the laws of the State of
Minnesota.

IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
date first written above.

AFFINITY GROUP, INC

 

 

 

 

 

 

By:

/s/ Stephen Adams

 

 

 

Stephen Adams

 

 

 

Its:  Chairman of the Board of Directors

 

 

 

 

 

 

 

 

 

 

FREEDOMROADS HOLDING COMPANY, LLC

 

 

 

 

By:

/s/ Marcus Lemonis

 

 

 

Marcus Lemonis

 

 

 

Its:

Chief Executive Officer and

 

 

 

 

President of Camping World, Inc.

 

 

7


--------------------------------------------------------------------------------